 

AMY J. Gane mee Bat No. 198304
Email: oa@sec.

PETER lon EL GR CO, Cal. Bar No. 164925
Email: delgrecop@sec.gov

Attorneys for Plaintiff
Securities and Exchange Commission
Michele Wein Layne, Regional Director

 

REMINGTON CHASE a/k/a
WILLIAM WESTWOOD a/k/a
WILLIAM ELLIOT,

Defendant

 

 

 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 1of8 Page ID #:35

Kate Zoladz, Associate Regional Director JS-6
444 S. Flower Street, Suite 900 i.
Los Angeles, California 90071
Telephone: (323) 965-3998
Facsimile: (213) 443-1904
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
SECURITIES AND EXCHANGE Case No.: CV 20-8343 FMO (PVCx)
COMMISSION,
laintift POCA FINAL JUDGMENT AS
Plaintiff, O DEFENDANT REMINGTON
CHASE a/k/a WILLIAM
VS. WESTWOOD a/k/a WILLIAM
ELLIOT

 
 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 2 of 8 Page ID #:36

The Securities and Exchange Commission having filed a Complaint and
defendant Remington Chase a/k/a William Westwood a/k/a William Elliot
(“Defendant’’) having entered a general appearance; consented to the Court’s
jurisdiction over Defendant and the subject matter of this action; consented to entry
of this Final Judgment without admitting or denying the allegations of the Complaint
(except as to jurisdiction and except as otherwise provided herein in paragraph VI);
waived findings of fact and conclusions of law; and waived any right to appeal from
this Final Judgment:

I.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating Section 17(a) of the Securities
Act of 1933 (the “Securities Act’) [15 U.S.C. § 77q(a)] in the offer or sale of any
security by the use of any means or instruments of transportation or communication
in interstate commerce or by use of the mails, directly or indirectly

(a) to employ any device, scheme, or artifice to defraud;

(b) to obtain money or property by means of any untrue statement of a
material fact or any omission of a material fact necessary in order to
make the statements made, in light of the circumstances under which
they were made, not misleading; or

(c) to engage in any transaction, practice, or course of business which
operates or would operate as a fraud or deceit upon the purchaser.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
binds the following who receive actual notice of this Final Judgment by personal
service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
attorneys; and (b) other persons in active concert or participation with Defendant or

with anyone described in (a).

 

 
 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 30f8 Page ID #:37

Il.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant is
permanently restrained and enjoined from violating Section 5 of the Securities Act
[15 U.S.C. § 77e] by, directly or indirectly, in the absence of any applicable
exemption:

(a) Unless a registration statement is in effect as to a security, making use of
any means or instruments of transportation or communication in
interstate commerce or of the mails to sell such security through the use
or medium of any prospectus or otherwise;

(b) Unless a registration statement is in effect as to a security, carrying or
causing to be carried through the mails or in interstate commerce, by any
means or instruments of transportation, any such security for the purpose
of sale or for delivery after sale; or

(c) Making use of any means or instruments of transportation or
communication in interstate commerce or of the mails to offer to sell or
offer to buy through the use or medium of any prospectus or otherwise
any security, unless a registration statement has been filed with the
Commission as to such security, or while the registration statement is the
subject of a refusal order or stop order or (prior to the effective date of
the registration statement) any public proceeding or examination under

Section 8 of the Securities Act [15 U.S.C, § 77h].
IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
binds the following who receive actual notice of this Final Judgment by personal
service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
attorneys, and (b) other persons in active concert or participation with Defendant or

with anyone described in (a).

 

 
 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 4of8 Page ID #:38

Il.

IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Defendant is
permanently restrained and enjoined from violating, directly or indirectly, Section
10(b) of the Securities Exchange Act of 1934 (the “Exchange Act’) [15 U.S.C. §
78)(b)] and Rule 10b-5 promulgated thereunder, [17 C.F.R. § 240.10b-5], by using
any means or instrumentality of interstate commerce, or of the mails, or of any
facility of any national securities exchange, in connection with the purchase or sale of
any security:

(a) to employ any device, scheme or artifice to defraud;

(b) to make any untrue statement of a material fact or to omit to state a
material fact necessary in order to make the statements made, in light of
the circumstances under which they were made, not misleading; or

(c) to engage in any act, practice, or course of business which operates or
would operate as a fraud or deceit upon any person.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
binds the following who receive actual notice of this Final Judgment by personal
service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
attorneys; and (b) other persons in active concert or participation with Defendant or
with anyone described in (a).

IV.

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
Defendant is liable for disgorgement of $8,906,000, representing profits gained as a
result of the conduct alleged in the Complaint, together with prejudgment interest
thereon in the amount of $1,022,010, and a civil penalty in the amount of $192,768
pursuant to Section 20(d) of the Securities Act, 15 U.S.C. § 77t(d) and Section 21(d)
of the Exchange Act, 15 U.S.C. §78u(d)(3). Defendant shall satisfy this obligation by
paying $10,120,778 to the Securities and Exchange Commission within 30 days after

3

 

 
 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 5of8 Page ID #:39

entry of this Final Judgment.

Defendant may transmit payment electronically to the Commission, which will
provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
be made directly from a bank account via Pay.gov through the SEC website at
http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
check, bank cashier’s check, or United States postal money order payable to the

Securities and Exchange Commission, which shall be delivered or mailed to

Enterprise Services Center
6800 South Macarthur Boulevard
Oklahoma City, OK 73169
and shall be accompanied by a letter identifying the case title, civil action number,
and name of this Court; Remington Chase a/k/a William Westwood a/k/a William
Elliot as a defendant in this action; and specifying that payment is made pursuant to
this Final Judgment.

Defendant shall simultaneously transmit photocopies of evidence of payment
and case identifying information to the Commission’s counsel in this action. By
making this payment, Defendant relinquishes all legal and equitable right, title, and
interest in such funds and no part of the funds shall be returned to Defendant.

The Commission may enforce the Court’s judgment for disgorgement and
prejudgment interest by moving for civil contempt (and/or through other collection
procedures authorized by law) at any time after 30 days following entry of this Final
Judgment. Defendant shall pay post-judgment interest on any delinquent amounts
pursuant to 28 U.S.C. § 1961. The Commission shall hold the funds, together with
any interest and income earned thereon (collectively, the “Fund”), pending further
order of the Court.

The Commission may propose a plan to distribute the Fund subject to the
Court’s approval. Such a plan may provide that the Fund shall be distributed
pursuant to the Fair Fund provisions of Section 308(a) of the Sarbanes-Oxley Act of

4

 

 
 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 6of8 Page ID #:40

2002. The Court shall retain jurisdiction over the administration of any distribution
of the Fund. If the Commission staff determines that the Fund will not be distributed,
the Commission shall send the funds paid pursuant to this Final Judgment to the
United States Treasury.

Regardless of whether any such Fair Fund distribution is made, amounts
ordered to be paid as civil penalties pursuant to this Judgment shall be treated as
penalties paid to the government for all purposes, including all tax purposes. To
preserve the deterrent effect of the civil penalty, Defendant shall not, after offset or
reduction of any award of compensatory damages in any Related Investor Action
based on Defendant’s payment of disgorgement in this action, argue that he is entitled
to, nor shall he further benefit by, offset or reduction of such compensatory damages
award by the amount of any part of Defendant’s payment of a civil penalty in this
action (“Penalty Offset”). If the court in any Related Investor Action grants such a
Penalty Offset, Defendant shall, within 30 days after entry of a final order granting
the Penalty Offset, notify the Commission’s counsel in this action and pay the amount
of the Penalty Offset to the United States Treasury or to a Fair Fund, as the
Commission directs. Such a payment shall not be deemed an additional civil penalty
and shall not be deemed to change the amount of the civil penalty imposed in this
Judgment. For purposes of this paragraph, a “Related Investor Action” means a
private damages action brought against Defendant by or on behalf of one or more
investors based on substantially the same facts as alleged in the Complaint in this
action.

V.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that within 3
days after being served with a copy of this Final Judgment, the law firm Schulte Roth
& Zabel LLP (“SR&Z”) shall transfer the entire balance of any and all monies
received from Defendant Remington Chase a/k/a William Westwood a/k/a William
Elliot, or held for the benefit of Remington Chase a/k/a William Westwood a/k/a

5

 

 
 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 7of8 Page ID #:41

William Elliot, to the Commission. SR&Z may transmit payment electronically to
the Commission, which will provide detailed ACH transfer/Fedwire instructions upon
request. Payment may also be made directly from a bank account via Pay.gov
through the SEC website at http://www.sec.gov/about/offices/ofm.htm. SR&Z also
may transfer these funds by certified check, bank cashier’s check, or United States
postal money order payable to the Securities and Exchange Commission, which shall

be delivered or mailed to

Enterprise Services Center
Accounts Receivable Branch
6500 South MacArthur Boulevard
Oklahoma City, OK 73169

and shall be accompanied by a letter identifying the case title, civil action number,
and name of this Court; and specifying that payment is made pursuant to this Final
Judgment.

VI.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
IL US.C. § 523, the allegations in the Complaint are true and admitted by Defendant,
and further, any debt for disgorgement, prejudgment interest, civil penalty, or other
amounts due by Defendant under this Final Judgment or any other judgment, order,
consent order, decree or settlement agreement entered in connection with this
proceeding, is a debt for the violation by Defendant of the federal securities laws or
any regulation or order issued under such laws, as set forth in Section 523(a)(19) of
the Bankruptcy Code, 11 ULS.C. § 523(a)(19).

VIL.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
Consent is incorporated herein with the same force and effect as if fully set forth
herein, and that Defendant shall comply with all of the undertakings and agreements

set forth therein.

 

 
 

Case 2:20-cv-08343-FMO-PVC Document9 Filed 10/05/20 Page 8 of 8 Page ID #:42

VIII.

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
Final Judgment.

IX.

There being no just reason for delay, pursuant to Rule 54(b) of the Federal

Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith

and without further notice.

Dated: October 5, 2020 /s/ Fernando M. Olguin

 

UNITED STATES DISTRICT JUDGE

 

 
